 



EXHIBIT 10.1
AGREEMENT
     THIS AGREEMENT is made and entered into as of the 26th day of November,
2007, by and between Archer-Daniels-Midland Company, a Delaware corporation (the
“Company”), and William H. Camp (“Camp”).
W I T N E S S E T H
     WHEREAS, Camp is an employee and officer of the Company; and
     WHEREAS, Camp, and the Company have reached an agreement in regard to Camp
ceasing to be an active employee and an officer of the Company as set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the premises, the covenants as set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Camp shall resign as an officer of the Company and retire as an employee
effective December 15, 2007. Camp shall be deemed to have taken all earned
vacation as of the date of his retirement. Camp acknowledges that he will not be
entitled to receive any form of unemployment compensation or benefits.
     2. Camp shall execute a Release of Claims in the form of Exhibit A,
attached hereto and by this reference incorporated herein (the “Release”). Camp
hereby acknowledges the forty-five (45) day review period provided pursuant to
the Older Workers Benefit Protection Act. Camp understands he may revoke this
Agreement and the Release in writing addressed to the Company within seven (7)
days after the execution of this Agreement and Release in which event this
Agreement and Release will be of no force and effect and he will be entitled to
no payments or benefits in consideration hereof.
     3. Without the prior written consent of the Company, which consent must be
signed by the Chief Executive Officer or an Executive Vice President of the
Company, for a period of twelve (12) months commencing on December 16, 2007,
Camp shall not own any interest in, except the ownership of stock in a
publicly-traded company, take any employment with, or act as a director,
consultant, advisor or in any other capacity whatsoever, directly or indirectly,
to any person, corporation, partnership, limited liability company, joint
venture or any other form of entity, anywhere in the world that is engaged in
business that competes with any businesses of the Company that were within
Camp’s scope of responsibilities while employed by the Company. Camp
acknowledges that, in view of his responsibilities while employed by the
Company, the scope of this restrictive covenant is reasonable. Camp further
acknowledges that a violation of this restrictive covenant would cause
irreparable damage to the Company and that in the event of a breach or
threatened breach the Company would be entitled to injuctive relief, without the
posting of any bond, in addition to such other relief as may be appropriate at
law or in equity.
     4. Camp recognizes and agrees that the Company has a legitimate business
interest in restricting potential competitors from hiring Employees who possess
or otherwise may have or had access to the Company’s or any of its affiliates’
confidential information. Therefore, Camp agrees that for a two (2) year period
following the end of his employment, he shall not directly or

 



--------------------------------------------------------------------------------



 



indirectly through any other person or entity that provides goods or services to
the Company or any of its affiliates or offers goods or services in competition
with the Company or any of its affiliates, hire, recruit, induce or attempt to
induce any Employee to terminate his or her employment with the Company or any
of its affiliates or otherwise interfere in any way with the employment
relationship between the Company or any of its affiliates and their respective
employees. This restriction includes but is not limited to a) identifying
Employees as potential candidates for employment by name, background or
qualifications; b) approaching, recruiting or soliciting Employees; and/or c)
participating in any pre-employment interviews with Employees. For purposes of
this provision “Employee” means any employee who has or had access to the
Company’s or any of its affiliates’ confidential information and former
employees who have had access to such confidential information within the
preceding twelve (12) months to such activity.
     5. The Non-Disclosure Agreement dated September 26, 1991, a copy of which
is marked Exhibit B, attached hereto and by this reference incorporated herein,
shall remain in full force and effect in accordance with its terms.
     6.a. As consideration for the release, the covenant not to compete and the
other covenants as set forth in this Agreement, the Company shall: (i) pay Camp,
in cash, the sum of Two Million One Hundred Eleven Thousand Five Hundred
Seventy-one dollars ($2,111,571) between January 2 and January 15, 2008;
(ii) pay Camp, in cash, a sum equal to fifty percent (50%) of the aggregate
difference between the option strike price and the Fair Market Value of the
underlying securities for all stock options currently held by Camp that will not
be vested as of December 15, 2007 and will not continue to vest under the terms
of the granting document in twelve (12) equal monthly installments commencing
January 15, 2008 and each month thereafter with the final payment on
December 15, 2008; and (iii) transfer title to Camp of his Company-owned car on
or about December 15, 2007. “Fair Market Value” shall be the simple average
closing price of the common stock of the Company on the (10) trading days
immediately preceding December 15, 2007.
     b. Camp shall not be entitled to any other payments or benefits other than
as expressly set forth in this Agreement except those benefits payable pursuant
to certain benefit plans of the Company and the agreements related to previously
granted equity-based compensation.
     7. The terms and conditions of this Agreement and the payments made
pursuant hereto shall remain confidential and Camp shall not disclose the same
to any person, except his immediate family, lawyer or accountant, or as required
by law. Camp shall make no public statements, or request, cause or solicit any
third party to make any public statements, regarding the circumstances
underlying his retirement, that are in any way inconsistent with the terms of
this Agreement, or adverse to the interests or reputation of the Company, or any
of its directors, officers or employees.
     8. Camp shall not request or apply for employment with the Company or any
of its controlled subsidiaries.
     9. All payments to be made to Camp hereunder shall be subject to all
applicable taxes, including withholding taxes.
     10. In the event of the death of Camp prior to all payments contemplated by
this Agreement being made, such remaining payments shall be promptly made to the
William H. Camp and Martha J. Camp Family Trust.

2



--------------------------------------------------------------------------------



 



     11. This Agreement shall be governed by the substantive laws of the State
of Illinois.
     12. This Agreement constitutes the entire agreement of the parties and
supersedes any and all prior agreements and understandings between Camp and the
Company, whether oral or in writing. This Agreement may not be revoked, amended,
modified or revised except as provided for in paragraph 2 of this Agreement or
in writing executed by Camp and a corporate officer of the Company.
     13. All notices, requests, approvals, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be served personally, or sent by a national overnight delivery company
such as Federal Express, or by United States registered or certified mail,
postage prepaid, return receipt requested, and addressed as follows:
     If to Company:

 
David J. Smith
Executive Vice President, Secretary and General Counsel
Archer-Daniels-Midland Company
P.O. Box 1470
Decatur, IL 62525
Telephone: (217) 424-6183
Facsimile: (217) 424-6196

     If to Camp:

 
William H. Camp
881 Fairway Drive
Forsyth, IL 62535-9794

Any such notice shall be deemed delivered upon delivery or refusal to accept
delivery as indicated in writing by the person attempting to make personal
service, on the United States Postal Service return receipt, or by similar
written advice from the overnight delivery company.
     IN WITNESS WHEREOF the parties have executed this Agreement as of the day
and year first above written.

                ARCHER-DANIELS-MIDLAND COMPANY
        By:   /s/ D.J. Smith           D. J. Smith          Executive Vice
President     
WITNESS:
   
/s/ Mary Kay Cunningham
 
      By: /s/ William H. Camp
 
William H. Camp

3



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
     KNOW ALL MEN BY THESE PRESENTS, that William H. Camp, a resident of
Illinois (“Camp”), has executed this Release of Claims (the “Release”), as of
the 15th day of December, 2007.
ACKNOWLEDGMENTS:
     Camp acknowledges that:
     [i] He was provided with a copy of this Release and that certain Agreement
to which a copy of this Release is attached as Exhibit A (the “Agreement”)
between Camp and Archer-Daniels-Midland Company (“Company”) and was advised in
writing to consult with an attorney concerning their meaning and effect.
     [ii] He understands that he may revoke this Release and the Agreement
within seven (7) days after he signs this Release by providing written notice to
the Company of the revocation to D. J. Smith, Archer-Daniels-Midland Company,
4666 Faries Parkway, Decatur, IL 62526. In the event Camp revokes this Release
and the Agreement, this Release and Agreement will be of no force and effect and
Camp will be entitled to no payment or benefits that were to be paid in exchange
for this Release pursuant to the Agreement.
     [iii] He was given an adequate opportunity to consider this Release and
Agreement and he has read and understands the meaning and effect of this Release
and the Agreement.
     [iv] He voluntarily agreed to the terms of this Release and the Agreement
and intends to be legally bound by them.
     [v] This Release and the Agreement is made for good and sufficient
consideration as described in the Agreement, consideration that Camp is not
otherwise entitled to receive, and said consideration is due only upon the
execution and non-revocation of this Release.

-1-



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for and in the consideration as set forth in the Agreement,
Camp hereby releases and forever discharges the Company, its subsidiaries,
divisions and affiliates, and the directors, officers, agents, and employees,
past and present of all such companies (collectively referred to as
“Releasees”), from and for any and all claims, damages or causes of action of
any type (collectively referred to as “Claims”) arising out of or related to
Camp’s employment with Company and the separation of that employment, of which
Camp is aware or has a reasonable basis to be aware, including but not
necessarily limited to those Claims arising under any of the following: the Age
Discrimination in Employment Act, 29 U.S.C. §§621, et.seq.; Title VII of the
Civil Rights Act of 1964, 42 ;U.S.C. §2000e et.seq.; the Civil Rights Act of
1866, 42 U.S.C. §1981; the National Labor Relations Act, 29 ;U.S.C. §§151
et.seq.; the Rehabilitation Act of 1973, 29 U.S.C. §§701, et.seq.; the Americans
With Disabilities Act of 1990, 42 U.S.C. §§12101, et seq.; the Family and
Medical Leave Act, 29 U.S.C. §§2601 et seq.; the WARN Act, 29 U.S.C. §§2101 et
seq.; Federal Executive Order 11246; the Illinois Human Rights Act, the Illinois
Wage Payment and Collection Act; and/or any other federal, state or local
statute, law, ordinance, regulation or order.
     FURTHER, Camp releases and forever discharges the Releasees from or for any
and all other Claims whatsoever of which Camp is aware or has a reasonable basis
to be aware, in law or equity, of a class or individual nature, arising out of
or in connection with Camp’s employment with the Company or the separation of
that employment, including but not limited to those in which Camp claims, either
directly or indirectly, that Camp’s employment with the Company or the
termination or separation of that employment (1) was wrongful; (2) was in
retaliation for Camp exercising a right protected by state and/or national
public policy; (3) intentionally and/or negligently inflicted emotional distress
on Camp or any member of Camp’s family; (4) breached an express and/or implied
contract of employment and/or covenant of good faith and fair dealing; or (5) is
contrary to any other tenet of common law.
     Notwithstanding anything in this Release to the contrary, Camp does not
release and discharge the Company from its obligations under the Agreement, this
Release, or any pension or benefit plan in which he participated as an employee
and Camp specifically reserves any and all claims, demands and causes of

-2-



--------------------------------------------------------------------------------



 



actions, in law or in equity, in regard thereto. In addition, the parties agree
that, to the extent that any portion of this Release should be ruled defective
or unenforceable, the remaining provisions shall continue to be effective and
apply.
     This Release shall be binding upon and inure to the benefit of the heirs,
executors and administrators and the predecessors, successors, and assigns of
Camp and Company.
     IN WITNESS WHEREOF, Camp has executed this Release of Claims as of this
15th day of December, 2007.

                            William H. Camp            Witness:        

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
NON-DISCLOSURE AGREEMENT
     WHEREAS, the Archer-Daniels-Midland Company, hereafter called “Company” is
engaged in the development and manufacture of products which involve expert
mental and inventive work, and the success of its business depends to a
considerable extent upon the development of new and improved products,
processes, equipment, and methods of doing business and upon me secrecy and
patent protection of such new or improved products, processes, equipment, and
methods of doing business;
     WHEREAS, the undersigned, hereafter called by “Employee” has entered the
employ of the Company, and the Employee and the Company have reached on
agreement regarding the rate of salary to be paid the Employee until such
employment shall be terminated, or until such rate of salary is changed by
mutual agreement;
     IT IS AGREED, that as a condition of such employment and the continuation
thereof, that all inventions, discoveries, or improvements which the Employee
has conceived or first actually reduced to practice and/or may conceived or
first actually reduce to practice during the period of Employee’s employment in
any way relating to or employed or valuable in conjunction with business of the
character now or hereafter carried on or contemplated by the Company during the
period of Employee’s employment shall be the sale and exclusive property of the
Company or its nominee, and the Employee agrees promptly to disclose any such
discovery, invention, or improvements to an officer or other proper official of
the Company and the Employee agrees to execute and assign any and all
applications, assignments and other instruments which the Company shall
determine necessary or convenient in order to apply for and obtain Letters
Patent of the United States, and/or foreign countries for such discoveries,
inventions, or improvements and in order to assign and convey to the Company or
its nominee the sole and exclusive right title and interest in and to said
discoveries, inventions, or improvements, will render aid and assistance in any
interference or litigation pertaining thereto, all expenses reasonably incurred
by Employee at the request of the Company to be borne by the Company; provided,
however, that the provisions of this paragraph shall not apply to an invention,
discovery, or improvement for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
Employee’s own time, Unless (a) the invention, discovery, or improvement relates
(i) to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development, or (b) the invention,
discovery, or improvement results from any performed by Employee for the
Company;
     The Employee further agrees, except as required by Employee’s duties while
employed by the Company, not to use or disclose to any person, firm or
corporation, at any time, either during his/her employment with the Company or
thereafter, any such invention, discovery or improvement, or any trade secret or
confidential information of the Company, whatsoever, including,, without
limitation, information regarding any of

 



--------------------------------------------------------------------------------



 



the Company’s customers, markets, future plans, the prices at which it obtains
or has obtained its raw materials and other supplies, the prices at which it
sells or has sold its products, processes, procedures, machines, equipment,
reagents, materials, formulae, computer systems, programs, designs, forms,
documentation or any automated or manual information system methods or
procedures conditions and methods of operation or apparatus used or employed by
the Company or in any way useful in or connected with its business or
activities.
     It is understood that the provisions set forth in this agreement shall
remain in full force and effect during the entire period that Employee is
employed by the Company unless modified in writing signed by Employee and a
proper officer of the Company; and changes made from time to time in the salary
paid Employee and accepted by Employee shall be construed only as a modification
of this agreement without altering in any way the force and effect of the above
provisions.
STANDARDS OF ETHICAL CONDUCT
     Adherence to high standards of ethical conduct is expected from ADM
employees. The following restrictions apply to the outside business activities
and investments of all employees:

  A.   No employee shall take outside employment with a competitor, supplier, or
customer of ADM without prior clearance from the President.     B.   No employee
shall purchase, trade or otherwise deal in commodities, including options, which
are sold, purchased, traded or processed by ADM, its subsidiaries or affiliates.
    C.   No director or employee shall have a financial interest in a company or
enterprise which is competing with Archer-Daniels-Midland Company or with which
Archer-Daniels-Midland Company does business exceeding $5,000 per annum, unless
such ownership is less than 10% of the equity in such company or enterprise.
Ownership of any interest in a customer, supplier or competitor by an employee’s
spouse or minor children shall be attributed to the employee in determining such
equity percentages. A list of all such interests totaling more than 2% shall be
filed with the Secretary of this Company and supplements filed within 30 days
after any changes. Deviations from this policy shall only be authorized by the
Board of Directors on consideration of specific circumstances.

                    (signed)   /s/ William H. Camp                   Employee  
                    Date   9-26-91              

 